Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 1 of 13 PageID #:
                                    4492




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE NORTHERN DISTRICT

                                     OF WEST VIRGINIA

                                      * * * * * * * *

           SCOTT T. BALLOCK,            *

                Plaintiff               *   Case No.

                vs.                     *   1:17-CV-52

           ELLEN RUTH COSTLOW,          *

           STATE TROOPER MICHAEL        *

           KIEF, STATE TROOPER          *

           RONNIE M. GASKINS,           *

           STATE TROOPER CHRIS          *

           BERRY,                       *

                Defendants              *

                                      * * * * * * * *



                                       DEPOSITION OF
                                       MICHAEL KIEF

                                       May 28, 2019




             Any reproduction of this transcript is prohibited without

                        authorization by the certifying agency.




                 Sargent’s Court Reporting Service, Inc.
                              1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 2 of 13 PageID #:
                                    4493
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 3 of 13 PageID #:
                                    4494
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 4 of 13 PageID #:
                                    4495
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 5 of 13 PageID #:
                                    4496
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 6 of 13 PageID #:
                                    4497
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 7 of 13 PageID #:
                                    4498
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 8 of 13 PageID #:
                                    4499
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 9 of 13 PageID #:
                                    4500
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 10 of 13 PageID #:
                                     4501
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 11 of 13 PageID #:
                                     4502
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 12 of 13 PageID #:
                                     4503
Case 1:17-cv-00052-IMK-MJA Document 123-3 Filed 07/29/19 Page 13 of 13 PageID #:
                                     4504
